Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 1-8, 10-12, and 18 have been canceled; claims 9, 13, 16, and 17 have been amended and claim 19 has been newly added as requested in the amendment filed on May 10, 2021. Following the amendment, claims 9, 13-17 and 19 are pending in the instant application.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The current claim amendments have overcome the rejections of record. Specifically, the rejection of Claims 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn by way of amendment. The rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because claims have been amended to the enabled scope: treatment of ischemic brain injury (stroke) comprising administration of P4 and Let-7i antagomir (specification pg. 29, lines 1-6).  There is nothing within the art of record that teaches or suggests administration of a composition comprising an antagonist oligonucleotide of Let-7i, for the treatment of stroke.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Claims 9, 13-17 and 19 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649